EXAMINER’S AMENDMENT & REASONS FOR ALLOWANCE
	
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in a telephone interview with Brian McKnight on 3/4/2022.

The application has been amended as follows:

Please replace all claims with the following claims.

1.  (Currently Amended) A method comprising:
detecting, by a client application of a content management system executing on a client device, an external directory that is external to a synchronized directory;
storing a link representing the external directory in the synchronized directory on the client device; and
synchronizing , wherein the content management system is configured to bi-directionally synchronize contents of the synchronized directory, wherein the synchronizing of the external directory is a uni-directional synchronization such that changes made to objects in the external directory are synchronized to the content management system, and changes made to the objects that are represented on a cloud storage of the content management system are not synchronized back to the external directory.

2.  (Original) The method of claim 1, comprising:
representing the external directory in a graphical user interface;
receiving a selection of the representation of the external directory; and
in response to receiving the selection of the representation of the external directory, presenting an option to enroll the external directory for synchronization by the client application.

3.  (Original) The method of claim 2, comprising:
receiving a selection of the representation of the external directory;
determining whether the external directory is accessible by the client device;
when the external directory is not accessible by the client device, presenting the at least one object in a web view of the content management system; and
when the external directory is accessible by the client device, presenting a view in a file browser window on the client device of the contents of the external drive.

4.  (Original) The method of claim 2, wherein the representation of the external directory in the graphical user interface is an icon, representing the external directory in a list of folders or external drives accessible on the client device.

5.  (Original) The method of claim 1, comprising:
prior to the storing the link to the external directory, creating a link to the external directory;
wherein the link to the external directory includes special attributes that identify the link as pointing to an external directory to be synchronized.

6.  (Currently Amended) The method of claim 1, comprising:

wherein the determining that the external directory is a valid location includes determining that the external directory exists and is accessible; or
wherein the determining that the external directory is a valid location includes determining that the external directory is in a supported format, wherein the supported format is a disk format that can be read by the client application, wherein the supported format is a disk format that supports extended attributes.

7.  (Original) The method of claim 1, wherein the external directory is an external hard drive connected to the client device, a network drive accessible by the client device, or a camera connected to the client device.

8.  (Cancelled) 

9.  (Original) The method of claim 1 comprising:
providing a user interface effective to receive user inputs to select objects within the external directory to be excluded from synchronization;
storing the selected object to be excluded from synchronization in a hidden object; and
excluding the selected object from synchronization by a synchronization service of the client application when the selected object is referenced in the hidden object.

10.  (Currently Amended) A system comprising:
a storage configured to store instructions;
a processor configured to execute the instructions and cause the processor to:
detect, by a client application of a content management system executing on a client device, an external directory that is external to a synchronized directory,
store a link representing the external directory in the synchronized directory on the client device, and
synchronize storing the at least one object on an internal hard drive of the client device, wherein the content management system is configured to bi-directionally synchronize contents of the synchronized directory, wherein the synchronizing of the external directory is a uni-directional synchronization such that changes made to objects in the external directory are synchronized to the content management system, and changes made to the objects that are represented on a cloud storage of the content management system are not synchronized back to the external directory.

11.  (Currently Amended) The system of claim 10, wherein the processor is configured to execute the instructions and cause the processor to:
represent the external directory in a graphical user interface;
receive a selection of the representation of the external directory; and
in response to receiving the selection of the representation of the external directory, present an option to enroll the external directory for synchronization by the client application.

12.  (Original) The system of claim 11, wherein the processor is configured to execute the instructions and cause the processor to:
receive a selection of the representation of the external directory;
determine whether the external directory is accessible by the client device;
when the external directory is not accessible by the client device, presenting the at least one object in a web view of the content management system; and
when the external directory is accessible by the client device, presenting a view in a file browser window on the client device of the contents of the external drive.

13.  (Currently Amended) The system of claim 10, wherein the processor is configured to execute the instructions and cause the processor to:
prior to the storing the link to the external directory, create a link to the external directory; and
the link to the external directory includes special attributes that identify the link as pointing to an external directory to be synchronized.

14.  (Currently Amended) The system of claim 10, wherein the processor is configured to execute the instructions and cause the processor to:

wherein the determination that the external directory is a valid location includes determining that the external directory exists and is accessible; and
wherein the determination that the external directory is a valid location includes determining that the external directory is in a supported format, the supported format is a disk format that can be read by the client application, and the supported format is a disk format that supports extended attributes.

15.  (Original) The system of claim 10, wherein the processor is configured to execute the instructions and cause the processor to:
provide a user interface effective to receive user inputs to select objects within the external directory to be excluded from synchronization;
store the selected object to be excluded from synchronization in a hidden object; and
exclude the selected object from synchronization by a synchronization service of the client application when the selected object is referenced in the hidden object.

16.  (Currently Amended) A non-transitory computer readable medium comprising instructions, the instructions, when executed by a computing system, cause the computing system to:
detect, by a client application of a content management system executing on a client device, an external directory that is external to a synchronized directory;
store a link representing the external directory in the synchronized directory on the client device; and
synchronize storing the at least one object on an internal hard drive of the client device, wherein the content management system is configured to bi-directionally synchronize contents of the synchronized directory, wherein the synchronizing of the external directory is a uni-directional synchronization such that changes made to objects in the external directory are synchronized to the content management system, and changes made to the objects that are represented on a cloud storage of the content management system are not synchronized back to the external directory.

17.  (Currently Amended) The computer readable medium of claim 16, wherein the computer readable medium further comprises instructions that, when executed by the computing system, cause the computing system to:
represent the external directory in a graphical user interface;
receive a selection of the representation of the external directory; and
in response to receiving the selection of the representation of the external directory, present an option to enroll the external directory for synchronization by the client application.

18.  (Original) The computer readable medium of claim 17, wherein the computer readable medium further comprises instructions that, when executed by the computing system, cause the computing system to:
receive a selection of the representation of the external directory;
determine whether the external directory is accessible by the client device;
when the external directory is not accessible by the client device, presenting the at least one object in a web view of the content management system; and
when the external directory is accessible by the client device, presenting a view in a file browser window on the client device of the contents of the external drive.

19.  (Original) The computer readable medium of claim 16, wherein the computer readable medium further comprises instructions that, when executed by the computing system, cause the computing system to:
prior to the storing the link to the external directory, create a link to the external directory; and
wherein the link to the external directory includes special attributes that identify the link as pointing to an external directory to be synchronized.

20.  (Currently Amended) The computer readable medium of claim 16, wherein the computer readable medium further comprises instructions that, when executed by the computing system, cause the computing system to:

wherein the determination that the external directory is a valid location includes determining that the external directory exists and is accessible; and
wherein the determination that the external directory is a valid location includes determining that the external directory is in a supported format, the supported format is a disk format that can be read by the client application, and the supported format is a disk format that supports extended attributes.

21.  (New).  The method of claim 1, further comprising:
storing a copy of the changes made to the objects represented on the cloud storage of the content management system to the synchronized directory.

	
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:

In regard to independent claims 1, 10 and 16, Bugenhagen et al. (US Publication 2013/0151850) teaches a method comprising:
detecting, by a client application of a content management system executing on a client device, an external directory that is external to a synchronized directory;
storing a link representing the external directory in the synchronized directory on the client device; and
synchronizing at least one object on the external directory to the content management system without first storing the at least one object on an internal hard drive of the client device (paragraph 009, lines 1-8; “Note: file synched directly to the server from external USB storage without saving to the client device”).

Jane, response to the discussion on "Backing up and syncing from external HD to the Dropbox folder issues" published on October 25, 2018 available online at [https://www.dropboxforum.com/t5/Dropbox-installs-integrations/Backing-up-and-syncing-from-external-HD-to-the-Dropbox-folder/td-p/305453] teaches a method comprising:
detecting, by a client application of a content management system executing on a client device, an external directory that is external to a synchronized directory;
storing a link representing the external directory in the synchronized directory on the client device; and
synchronizing at least one object on the external directory to the content management system without first storing the at least one object on an internal hard drive of the client device (see page 3-5)

Arnold et al. (U.S. Publication 2017/0192707) teaches a system synching between external hard drive and cloud storage (see abstract).

However, closest art of records, as discussed above, singly or in combination fails to teach or suggest at least “A method comprising:
detecting, by a client application of a content management system executing on a client device, an external directory that is external to a synchronized directory;
storing a link representing the external directory in the synchronized directory on the client device; and
synchronizing at least one object on the external directory to the content management system without first storing the at least one object on an internal hard drive of the client device, wherein the content management system is configured to bi-directionally synchronize contents of the synchronized directory, wherein the synchronizing of the external directory is a uni-directional synchronization such that changes made to objects in the external directory are synchronized to the content management system, and changes made to the objects that are represented on a cloud storage of the content management system are not synchronized back to the external directory.” when interpreted as a whole.


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REZA NABI whose telephone number is (571)270-7592.  The examiner can normally be reached on 7:30 to 5:00 PM [Off every alternate Friday].
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Bashore can be reached on 571-272-4088.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Reza Nabi/
Primary Examiner, Art Unit 2175